Hon. Chap. B. Cain           Opinion No. v-1184.
District Attorney
75th Judicial mstrict        Re: Applicabilityof the
Liberty, Texas                   Jury Wheel Law to
                                 Liberty County under
Dear Mr. Cain:                   the submltted fact-
          Your request for an opinion relates to Arti-
cles 2094-2100,Vernon's Civil Statutes, commonly re-
ferred to as the *Jury Wheel Law."
          Liberty County has a populatfoain excess of
20,000 inhabitantsand is a part of t& 75th Judicial
District of Texas. It is also a part of the recently
created 88th Judicial mstrict, which overlaps the 75th
Judicial Dlstrlct.
         You desire to know if the Jury Wheel Law is
applicable to Liberty County by reason of the above facts.
         Article 2094, V.C.S., proviclee:
         "Between the first and fifteenth days
    of August of each year, in each county having
    a population of at least forty-six thousand
    (46,000), or having therein a city contain-
    ing a population of at least twenty thousand
    (20,000),as shown by the last preceding Fed-
    eral Census, and in each county having two
    (2) or more mstrict Courts holding sessions
    therein, regardless of population, except as
    hereinafter provided, the tax collector or
    one of his deputies, together with the sher-
    iff or one of his deputies, anB the county
    clerk or one of his deputies,and the dis-
    trict clerk or one of hfs deputies, shall
    meet at the courthouse of their county and
    select from the list of qualified jurors of
    such county as show. by the tax lists in the
    tax aasessorss off%::;for the current year,
    the jurors for sey;Z.cein the district and
    county courts of such county for the ensu-
    ing year, in the manner hereinafter provided.
Hon. Chap. B. Cain, page 2   (V-1184)


         "Provided,however, that the provisions
    of this Act shall not apply to any county
    havl a population of less than twenty thou-
    sand"&20,000) inhabitantsaccording to the
    last precedlng.FederalCensus when such coun-
    ty IS a part of two (2) or more Judicial Dls-
    trlcts which Judicial Districts embrace more
    than two (2),counties."
          It will be noted from the foregoing that in
each county having two or more district courts hold-
sessions therein where the population Is not less than
20,000 inhabitants,jurors shall be selected from the
list of qualified jurors of such county as shown by :,:A
tax list and selected by the method outlined In Articles
2095-2100. Therefore, it is our opinion that the Jury
Wheel Law is applicable to Liberty County. This con-
clusion is further strengthenedby reason ~'::?
                                             the fact
that the 1949 amendmenttoArtIcle 2094 (SOBO 36, Acts .~
51st Leg., R.S. 1949, ch. 467, p* 868) co&ained the
following emergency clause:
          "The fact that there are now some coun-
     ties in Texas which do not have the popula-
     tions provlded In Article 2094, to require




          It should be pointed out that a discrepancyex-
fsts between the Jury Wheel Law (Arts. 2094-2100,V.C.S.)
and the method prescribed for the selection of a special
venfre (Arts. 591 and 592, V.C.C.P.). Article 591 is ap-
plicable only to counties having a population of at least
58,000 Inhabitants or having therein a city of 20,000 or
more population,whereas Article 592 applies to counties
which operate under the jury commission system.
          Therefore. na specific provision exists for the
selection of special venires in Liberty County, which
ccmes under the Jury Whe% ikw but which has a population
of less than 58,000and does not have a city of 20,000 or
more inhabitants.
.




    Hon. Chap. B, Cain, page 3          (V-1184)


                In Attorney Generalas Opinion V-952 (1949), It
    was saidn
                 "Since there Is no speclflc provision
            for the selection of a Special Venlre in
            couutieshaving a population between 46,000
            and 58,000 and In view of Taylor v. State,
            a trial by jury wfll not fall but the court
            may supply the omissions.
                 "In capital cases ve belleve that as a
            practical matter, the provisions of Article
            591 as to the selection of Special Venlres
            are best suited to yam county inasmuch as
            the selection of juries generally Is under
            the Jury Wheel law. (Art, 2094)."


                Articles   2094-2100,    V.C.S.,   cmmonly   re-
            ferrsd to as the "Jury Wheel Y&W," are appll-
            cable to Liberty County, such county having a
            population of mope than 20,000 inhabitantsand
            oomprielnga part of the 75th and 88th Judl-
            cial mteiOt8 D
    APPROVRDs                                 Youaw very truly,
    J. C. Davis, Jr.                               PRICE IIARIRL
    county Afraipsmesian                      Attorney    General
    Jesse P. Luton, Jr.
    Revievlng Assistant
    Charles D. Mathews
    FirstAssistant